Case 3:15-md-02670-JLS-MDD Document 1518 Filed 10/17/18 PageID.107882 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                         Case No.: 15-MD-2670 JLS (MDD)
12   PRODUCTS ANTITRUST LITIGATION
                                                     ORDER GRANTING MOTION FOR
13                                                   LEAVE TO FILE SUR-REPLY IN
                                                     OPPOSITION TO THE UNITED
14
                                                     STATES’ MOTION FOR STAY OF
15                                                   DISCOVERY
16                                                   (ECF No. 1515)
17
18         Presently before the Court is Defendant Christopher Lischewski’s Motion for Leave
19   to File a Sur-Reply in Opposition to the United States’ Motion for Stay of Discovery, (ECF
20   No. 1515). Mr. Lischewski requests leave to file a sur-reply to respond to arguments by
21   the government and the Direct Action Plaintiffs raised after Mr. Lischewski submitted his
22   opposition brief. Good cause appearing, the Court GRANTS the Motion. Mr. Lischewski
23   may file the Sur-Reply attached as Exhibit A to his Motion.
24         IT IS SO ORDERED.
25
     Dated: October 17, 2018
26
27
28

                                                 1
                                                                            15-MD-2670 JLS (MDD)
